Citation Nr: 0326586	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for status post 
truncal vagotomy and bilateral piloroplasty for duodenal 
ulcer disease, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The Board notes that the veteran initially requested a 
hearing before a Veterans Law Judge appearing at his local 
RO.  Accordingly, the RO placed him on a list of persons 
desiring such hearings, and notice was given him in August 
2002.  However, in September 2002, he withdrew his request 
for a hearing in writing and expressed his desire that his 
claim be decided on the evidence of record, without a 
hearing.


FINDINGS OF FACT

The service-connected status post truncal vagotomy and 
bilateral piloroplasty for duodenal ulcer disease is 
currently manifested by complaints of epigastric pain, 
nausea, and heartburn; two documented episodes of 
gastrointestinal bleeding with melena requiring hospital 
treatment; and objective evidence of stable weight without 
findings of anemia, hematemesis, hypoglycemic symptoms, 
malnutrition, or definite impairment in health.


CONCLUSION OF LAW

The criteria for the assignment of a rating greater than 40 
percent for status post truncal vagotomy and bilateral 
piloroplasty for duodenal ulcer disease are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.31, 4.7, 4.10, 
4.114, Diagnostic Code 7308-7305 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. 
§ 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, revisions in 
regulations, and the evidence needed to substantiate his 
claims in the September 2000 statement of the case and 
subsequent, August 2002, supplemental statement of the case 
that included notice of the new regulations, and by a letter 
dated in May 2002.  In particular, the May 2002 letter and 
August 2002 supplemental statement of the case summarized the 
evidence received, notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, and provided notice of regulations changed as a 
result of VCAA.  The veteran has not indicated that he has 
any further evidence to submit.  In fact, in a statement 
submitted in September 2002, the veteran requested that the 
Board proceed with his claim, deciding it on the evidence 
already of record.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has obtained copies of all identified VA 
treatment records and VA examinations.  While the veteran 
expressed dissatisfaction with the July 2002 VA examination 
in a September 2002 statement, he has not indicated 
additional sources of treatment, nor has he identified 
specific symptoms or complaints that would demonstrate that 
his condition is more severe than reflected in the 
examination.  Rather, he withdrew his request for a hearing 
in a September 2002 statement and indicated that he wished 
the Board to consider his claim and decide it based on the 
evidence already of record.  Moreover, as will be discussed 
below, VA treatment records reflect a stable, albeit 
symptomatic, stomach condition.  Hence, despite the veteran's 
assertions that the July 2002 VA examination was inadequate, 
the record, as a whole, does not support that evidence or 
information exists that must be obtained in order to fairly 
adjudicate this claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard, supra.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

A rating decision in October 1981 granted service connection 
for a disability described as peptic ulcer disease with 
active duodenal ulcer, status post bilateral truncal 
vagotomy, piloroplasty and gastrotomy, evaluating it as 40 
percent disabling effective April 22, 1981, based on the 
results of a September 1981 VA examination report.  This 
report reflected findings of an active duodenal ulcer with 
symptoms of continuous epigastric pain, and diarrhea and 
dizziness after eating.  He weighed 135 pounds and was 69 
inches tall.  Upper gastrointestinal series revealed a 
somewhat deformed gastric antrum with thickened folds 
consistent with peptic ulcer disease, and a deformed duodenal 
bulb with shallow ulcer crater.  There were no findings of 
gastroesophogeal reflux.

In January 1984, the RO decreased the evaluation to 20 
percent based on the results of a November 1983 VA 
examination.  This report evidenced findings of a markedly 
deformed duodenal bulb without active ulceration, and 
coarsened mucosal folds of the distal antrum.  The veteran 
weighed 165 pounds, which the examiner noted was stable, and 
was 69 inches tall.  This rating was confirmed and continued 
until January 2000, when the RO increased the evaluation for 
the veteran's service-connected status post truncal vagotomy, 
bilateral piloroplasty for duodenal ulcer disease to 40 
percent, effective August 5, 1999, which is the date his 
claim for an increased rating was received.

As indicated above, the veteran contends that this disability 
warrants an evaluation greater than 40 percent.  After review 
of the record, the Board does not find that his contentions 
are supported by the evidence.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The 40 percent rating was assigned under Diagnostic Code 
7308-7305, which contemplates postgastrectomy syndromes 
evaluated as analogous to duodenal ulcer.  See 38 C.F.R. 
§ 4.27 (2003).  A 40 percent evaluation under Diagnostic Code 
7305 is afforded for moderately severe symptoms that are less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent is warranted under the criteria 
for severe symptoms of pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.

In October 1999, the veteran underwent VA examination.  The 
veteran complained of epigastric pain associated with nausea 
occurring daily, frequent vomiting, hematemesis, melena, 
postprandial occurring diarrhea three to five times per day, 
and occasional constipation.  The examiner recorded objective 
findings of a soft, depressible abdomen with positive bowel 
sounds but without hepatomegaly.  There were no signs of 
anemia and, while the veteran complained of weight loss, this 
was not documented.  The examiner referred to the results of 
the August 1999 upper endoscopy and noted findings of hiatal 
hernia, gastric and duodenal erosions, non-specific 
gastritis, and small duodenal ulcer.  The report shows 
diagnoses of chronic duodenal ulcer, with secondary status 
post upper gastrointestinal bleeding and truncal vagotomy and 
bilateral piloroplasty with non-specific gastritis.

VA and private treatment records dated from May 1999 through 
August 2002 show the veteran required hospitalization in 
August 1999 and March 2001 for gastrointestinal bleeding.  He 
was stabilized and the bleeding stopped.  In August 1999 a 
small ulcer was found at the posterior wall of the pylorus.  
Results of an upper endoscopy reflect medium-sized hiatal 
hernia in the esophagus, medium sized erosion in the cardia 
with serpiginous shape, small duodenal ulcer of the pyloric 
channel on the posterior wall with deep crater but no active 
bleeding.  He was diagnosed with gastric erosion, deformed 
pylorus, nonspecific gastritis, duodenal ulcer and duodenal 
erosions.  It was suggested he discontinue nonsteroidal anti-
inflammatory medications.  He was treated with Prevacid and 
discharged as hemodynamically stable.  In March 2001, he was 
found to have helicobacteria pylori, and was treated with 
antibiotics.  In October 2001 he reported with symptoms of 
dizziness and diarrhea and was found to have acute gastritis 
without hemorrhage.  These records document that he 
maintained a stable weight of 165 pounds throughout this time 
and, when not having acute problems, presented as recently as 
July 2002 with adequate bowel sounds, and an abdomen found to 
be soft, depressible, nontender and without mass or 
visceromegaly.


A general medical examination in June 2000 shows reflects 
weight at 160 pounds.  The veteran was found to be well 
nourished and well developed.  Abdomen was soft and 
depressible without masses, visceromegaly, or tenderness.

In July 2002, the veteran again underwent VA examination.  
The report reflects complaints of heartburn and upper 
abdominal burning pain with several minor episodes of upper 
abdominal bleeding.  The examiner observed the veteran to be 
well developed and well nourished.  His abdomen was soft, 
depressible and not tender.  There was no visceromegaly and  
no masses.  Peristalsis was normal.  The examiner referred to 
results of an upper endoscopy conducted in March 2001 finding 
hiatal hernia, erosive gastritis, thickened folds of the 
stomach with mucosal abnormalities, piloroplasty and deformed 
bulb with duodenitis.  The report shows diagnoses of chronic 
duodenal ulcer disease, status post vagotomy and piloroplasty 
in 1973, recurrent episodes of gastroduodenitis due to peptic 
ulcer disease, and hiatal hernia.

After careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
evaluation under Diagnostic Code 7305.  The medical evidence 
reflects that the veteran experiences pain and has required 
treatment for his service-connected gastrointestinal 
disorder.  Specifically, he has required hospitalization for 
gastro-intestinal bleeding twice in the period of time under 
consideration, and specific treatment for dizziness and 
diarrhea once.  Yet, the records in total reflect that he 
maintains a stable weight, only decreasing from 165 to 160 
pounds once, in 2000.  And, while he has manifested blood in 
his stools on two occasions, when he required 
hospitalization, he has not been found to exhibit anemia or 
weight loss productive of definite impairment in health.

A higher, 60 percent, evaluation could also be warranted 
under Diagnostic Code 7308 for severe symptoms of 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.  
However, similar to the above analysis, the evidence here 
shows that while the veteran has been observed to manifest 
some of the symptoms, such as diarrhea, nausea, and dizziness 
on occasion, he has not been found to exhibit malnutrition, 
anemia, or weight loss.  Moreover, the medical evidence of 
record in this case does not show that he has been found to 
manifest circulatory disturbance after meals or hypoglycemic 
symptoms associated with his service-connected 
gastrointestinal disorder.

Thus, after careful review of the medical evidence of record, 
the Board finds that the manifestations required for an 
evaluation greater than 40 percent for the service connected 
status post truncal vagotomy, bilateral piloroplasty for 
duodenal ulcer disease are not met.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Board must consider the veteran's scars separately.  
Thus, in addition to considering whether an increased 
evaluation for the veteran's service connected 
gastrointestinal disorder is warranted under Diagnostic Code 
7308-7305, the Board must also analyze whether a separate, 
compensable evaluation is warranted for any scars that are 
the residual of the inservice surgery and treatment.  
However, the medical documentation contains no evidence that 
the veteran suffers from any symptoms that may be attributed 
to his scars.  In addition, the medical evidence does not 
reflect that the veteran has complained of or sought 
treatment for his scars.  Rather, the scars are consistently 
described in the medical evidence as well-healed and non-
tender.  The medical evidence further contains no notation 
that would indicate the scars affect deep tissue, or that 
they are adherent or affect the motion of any part of the 
body; and they are not described as covering an area greater 
than 144 square inches.  

Absent symptomatology attributed to the scars, a separate, 
compensable evaluation may not be assigned and therefore will 
not be considered.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2002).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The ratings for duodenal ulcer and 
postgastrectomy syndrome range from zero to 60 percent.  As 
discussed above, the medical evidence, however, reflects that 
the required manifestations for rating greater than 40 
percent for the veteran's status post truncal vagotomy, 
bilateral piloroplasty for duodenal ulcer disease is not 
present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has required 
hospitalization for his disability.  VA treatment records 
show that he was hospitalized for a period of several days in 
1999 and 2001.  In addition, he reported again in 2001 with 
complaints of dizziness and diarrhea.  Nonetheless, the 
medical evidence of record does not show that the veteran has 
required treatment or hospitalization so frequent as to 
render the rating criteria insufficient.  Rather, the rating 
criteria for a 40 percent evaluation contemplates recurrent 
incapacitating episodes of 10 days or more at least four or 
more times per year.  The evidence further does not show that 
the impairment resulting solely from his service-connected 
status post truncal vagotomy, bilateral piloroplasty for 
duodenal ulcer disease markedly interferes with his 
employment.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from the status post 
truncal vagotomy, bilateral piloroplasty for duodenal ulcer 
disease are adequately compensated by the 40 percent rating 
now assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b)  is not warranted in this case.




ORDER

A rating higher than 40 percent for the service-connected 
status post truncal vagotomy, bilateral piloroplasty for 
duodenal ulcer disease is denied.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



